DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/21 has been entered.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2500748 A2 (“Aoki”) (Note: Aoki is already of record from the previous office action) in view of WO 2013/087450 A1 (“Harres”).
Regarding claim 1, Aoki discloses a stereo camera device comprising: a first image capturing unit (e.g. see left camera C0 in Fig. 6) that obtains a first image (e.g. see at least left-side image 70 in Fig. 11C); and a second image capturing unit (e.g. see right camera C1 in Fig. 6) that obtains a second image (e.g. see at least right-side image 72 in Fig. 11C); and a microcomputer operatively coupled to and in communication with the first image capturing unit and the second image capturing unit (e.g. see camera control unit 13, digital signal processing unit 28 in Fig. 7, e.g. see at least paragraph [0053]), wherein the 
Although Aoki discloses wherein the image capturing timing and the image capture start position adjustment is performed, it is noted Aoki differs in the present invention in that it fails to particularly disclose in real time during a motion of a moving body. Harres however, teaches in real time during a motion of a moving body (e.g. see image shift and image pair misalignment correction realized in real-time, e.g. see at least paragraph [0034]; a person having ordinary skill in the art would have no difficulty recognizing to constantly detect positional shift amount as disclosed by Aoki in real-time, as taught by Harres (e.g. instead of just every time the ignition switch is ON every week); it follows that the real-time detected dy will be used in real-time (even when the vehicle is moving ) to adjust delay time in Aoki in view of Harres). 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Aoki and Harres before him/her, to modify the stereo camera apparatus and method of obtaining image of Aoki with Harres in order to allow a realization of real-time processing. 
Regarding claim 3, Aoki further discloses wherein each of the first image capturing unit and the second image capturing unit has an imaging device (e.g. see CMOS image sensors 23a, 23b in Fig. 7, e.g. see at least paragraph [0048]), the microcomputer of the stereo camera device further performing a trigger signal output (e.g. see delay circuits 131a, 131b in Fig. 10) that outputs, in response to a command from the image capture adjustment, a trigger signal to start image capture to the imaging device of the first image capturing unit and the imaging device of the second image capturing unit (e.g. see frame start pulse in Fig. 6, e.g. see at least paragraph [0079]).   
Regarding claim 4, Aoki further discloses wherein the first image capturing unit and the second image capturing unit capture images at different timings in the portion where the image capturing regions 
Regarding claim 6, Aoki further discloses wherein the stereo camera device is arranged on the moving body (e.g. see automobile, e.g. see paragraph [0110]), and controls speed and moving direction of the moving body (e.g. see controlling the automobile, e.g. see at least paragraph [0111]) by measuring a distance to a target object located in front of the moving body (e.g. see distance measurement unit 14, e.g. see at least paragraph [0110]). 
Regarding claim 7, Aoki further discloses wherein the moving body is a vehicle (e.g. see automobile, e.g. see paragraph [0110]).  
Regarding claim 8, Aoki further discloses wherein the first image capturing unit and the second image capturing unit have imaging devices of a rolling shutter system (e.g. see rolling shutter, e.g. see at least paragraph [0048]).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Akimoto, WO 2015/182147, discloses a stereo camera device and vehicle provided with stereo camera device
Abraham et al., WO 2012/076274 A1, discloses a method and device for processing image information of two sensors suitable for capturing images, in a stereo-sensor system
Macmillan et al., CN 106233722 A, discloses an automatic alignment of image sensor camera system
Stache et al., DE 102014219422 A1, discloses an automatic camera view field adaptation and synchronization
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Francis Geroleo/Primary Examiner, Art Unit 2485